Exhibit 10
 
Fiscal 2012 Annual Incentive Plan
 
(September 1, 2011 through August 31, 2012 Performance Period)


The Fiscal 2012 Annual Incentive Plan (the “Plan”) provides eligible employees
the opportunity to earn cash awards for Company and individual performance
during the Performance Period


Performance Period: the Company’s 2012 fiscal year - September 1, 2011 through
August 31, 2012 (the “Performance Period”).


Eligibility:  All regular employees of Monsanto Company and its subsidiaries who
do not participate in a sales or a business-specific annual incentive plan (each
such employee, a “Participant”).


Performance Goals:


·  
The People and Compensation Committee of the Board of Directors (the
“Committee”) establishes Threshold, Target and Outstanding levels of attainment
for the Performance Period relating to the following financial goals (each, a
“Financial Goal”):



Ø  
Net Sales (weighted 10%);

Ø  
Diluted Earnings Per Share (“EPS”) (weighted 50%); and

Ø  
Free Cash Flow (“Cash Flow”) (weighted 40%).



·  
Each Participant also has individual performance goals relating to business
and/or people initiatives.



General Provisions:


·  
Each Participant is provided a “Target Incentive Opportunity” for the
Performance Period, expressed as a percentage of base pay in effect as of the
last day of the Performance Period (i.e., August 31, 2012).



·  
The Plan’s “Target Award Pool” is the sum of the dollar amount of all
Participants’ Target Incentive Opportunities.

 
Plan Funding:


·  
After the end of the Performance Period, the Committee determines in its sole
discretion its calculation of the “Funding Factor,” which represents the
percentage attainment (on a weighted average basis) of the three Financial Goals
(Net Sales, EPS and Cash Flow) based on the Company’s performance against each
of the Financial Goals for the Performance Period, as follows:
 


 
1
 
 
 
 
 
Performance Level
Potential Award Pool Funding
(As a Percent of Target Award Pool)
Threshold
35%
Target
100%
Outstanding
200%


·  
The Funding Factor is multiplied by the Plan’s Target Award Pool to determine
the amount of the fiscal 2012 Award Pool.



·  
Special considerations for the Committee to follow when determining funding of
the Award Pool in its sole discretion:



Ø  
The Committee may, in its sole discretion, consider subjective factors in
determining whether or not any Financial Goal has been attained and the amount
of Award Pool funding with respect to each Financial Goal, if any.



Ø  
The Award Pool will fund at 20% of Target-level funding in the event the Company
pays dividends with respect to each of its fiscal quarters ending during the
fiscal year.  However, if the Company fails to attain at least the
Threshold-level of performance with respect to the EPS Financial Goal for the
Performance Period, the Award Pool may not be funded at a level greater than 20%
of Target-level funding.



Ø  
One or more of the Financial Goals may be funded at above Outstanding-level
funding if the Committee determines in its sole discretion that Company
performance with respect to such Financial Goal warrants such funding; provided,
however, the overall funding of the Award Pool is capped at 200% of Target-level
funding unless the Committee determines in its sole discretion to fund above
200%.



 
Allocation of the Award Pool:



·  
The Award Pool is allocated among Participants based upon:



Ø  
each Participant’s Target Annual Incentive Opportunity for the Performance
Period;



Ø  
performance of each Participant’s business or function measured against business
or function goals; and



Ø  
each Participant’s individual performance during the Performance Period.
 

o  
People managers: 50% of the amount earned by a Participant under the terms of
the Plan (the “Award”) is based on development of people, team and personal
development (including diversity); the remaining 50% is based on business
results.

 
 
2
 


 
 
 
o  
Non-managers: 75% of the Award is based on business results; the remaining 25%
is based on personal development.



·  
A Participant’s Award may be greater than 200% of his or her Target Incentive
Opportunity.



 
Events Affecting Payout of Individual Awards:


·  
If a Participant commences employment with the Company during the Performance
Period, the Participant is eligible for a pro-rated Award reflecting the actual
number of months worked by the Participant during the Performance Period
(rounded to the nearest whole month).



·  
If a Participant’s Target Incentive Opportunity changes during the Performance
Period (by reason of a promotion or demotion or otherwise), the Participant is
eligible for an Award reflecting the Target Incentive Opportunity in effect for
the Participant on the last day of the Performance Period.



·  
If a Participant’s base pay changes during the Performance Period, the
Participant’s Award is based on the Participant’s base pay in effect on the last
day of the Performance Period.



·  
If a Participant transfers employment within the Company or to a subsidiary of
the Company, the Participant’s Award will come from the unit, division or
subsidiary in which the Participant is working as of the last day of the
Performance Period. In such an event, the Participant’s performance for the
entire Performance Period will be considered in determining the amount of the
Participant’s Award.



·  
A Participant who:

 
Ø  
voluntarily resigns other than on account of “Retirement” forfeits all rights to
the Participant’s Award unless  the resignation occurs after the end of the
Performance Period. “Retirement” is defined as a voluntary termination of
employment on or after the attainment of age 55 and five years of employment
with the Company and its affiliates.

 
Ø  
involuntarily separates without cause (including by reason of poor performance),
retires, dies, or becomes permanently disabled (under the terms of any
disability income plan applicable to such Participant), is eligible to receive a
prorated payment in respect of the Participant’s Award based on the
Participant’s employment during the Performance Period (rounded to the nearest
whole month), provided that the Participant worked at least three whole months
during the Performance Period.

 
 
3
 
Ø  
incurs a termination of employment for “cause” (as defined below), forfeits all
rights to the Participant’s  Award.  A termination of employment for “cause” is
defined as an  involuntary termination of the Participant’s employment on
account of the Participant engaging in (i) any willful or intentional neglect in
performing the Participant’s duties, including, but not limited to, fraud,
misappropriation or embezzlement involving property of the Company or an
affiliate, or (ii) any other intentional wrongful act that may impair the
goodwill or business of the Company or an affiliate, or that may cause damage to
any of their businesses.



·  
Continued eligibility for employees employed in the United States who become
represented by a collective bargaining unit during the Performance Period will
be determined by good faith bargaining.



·  
Each Award granted to a Participant (to the extent earned) will be paid on or
before November 15, 2012 (other payment dates may apply to Participants working
outside the United States).



·  
This Plan, and any actions taken hereunder, shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
application of the conflicts of law provisions thereof or any other state.








 
4
 
 

Definition of Performance Metrics –
Fiscal 2012 Annual Incentive Plan


 
Sales


·  
Defined in accordance with the Monsanto Company Statement of Consolidated
Operations



Ø  
Sales equals gross sales less normal sales deductions (e.g., sales returns and
allowances, volume related customer payments, duty and freight)



o  
Gross sales includes technical fees associated with marketing seed traits,
external royalty income and financing income from the extension of credit on our
sales



Diluted Earnings Per Share (EPS)


·  
Defined in accordance with the Monsanto Company Statement of Consolidated
Operations



·  
Items, either positive or negative, that are deemed to be extraordinary by the
People and Compensation Committee of the Board of Directors are excluded for
purposes of Earnings Per Share (but not Cash Flow) calculations

 
Ø  
Restructuring charges and reversals

Ø  
Impact of lawsuit outcomes

Ø  
In process R&D write-offs on acquisitions

Ø  
Impact of Solutia-related liabilities, expenses, settlements or agreements
associated with Solutia’s reorganization plan

Ø  
Impact of unbudgeted business sales/divestitures

Ø  
Impact of changes in accounting rules

 


Cash Flow from Operating and Investing Activities


·  
Defined in accordance with the Monsanto Company Statement of Consolidated Cash
Flows



 
·  
Items, either positive or negative, that are deemed to be extraordinary by the
People and Compensation Committee of the Board of Directors are excluded for
purposes of Cash Flow calculations

 
Ø  
Impact of acquisitions

Ø  
Impact of agreements associated with Solutia’s emergence from bankruptcy




5